 

 

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:

DATE FILED: Q a ;

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND, WELFARE
FUND, ANNUITY FUND, and APPRENTICESHIP, 19 Civ. 278 (PAE)
JOURNEYMAN RETRAINING, EDUCATIONAL AND
INDUSTRY FUND; TRUSTEES OF THE NEW YORK CITY OPINION & ORDER
CARPENTERS RELIEF AND CHARITY FUND, THE NEW
YORK CITY AND VICINITY CARPENTERS LABOR-
MANAGEMENT CORPORATION; and THE NEW YORK
CITY DISTRICT COUNCIL OF CARPENTERS,

Petitioners,
_V_

GALWAY DEVELOPMENT CORP.,

Respondent.

 

 

PAUL A. ENGELMAYER, District Judge:

Petitioners_the Trustees of the New York City District Council of Carpenters Pension
Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational
and Industry Fund (the “ERISA Funds”); Trustees of the New York City Carpenters Relief and
Charity Fund (the “Charity Fund”); the New York City and Vicinity Carpenters Labor
Management Corporation (together, With the ERISA and Charity Fund, “the Funds”); and the
NeW York City District Council of Carpenters (the “Union”)_seek confirmation of an
arbitration award issued against respondent Galway Development Corporation (“Galway”). See
Dkt. l (“Pet.”), Ex. 6 (“Award”). Galway is an employer bound by a Collective Bargaining
Agreement With the Union. See Pet. at l-3. Petitioners commenced this action on January lO,
2019, pursuant to Section 301 of the Labor l\/lanagement Relations Act (“LMRA”), 29 U.S.C. §

185. For the following reasons, the Court confirms the Award.

 

 

I. Backgroundl

A. The Parties and Their Agreements

The ERISA Funds are multiemployer labor-management trust funds organized and
maintained pursuant to ERISA. Pet. il 4. The Charity Fund was established under the Internal
Revenue Code, 26 U.S.C. § 501(0)(3). [a’. il 5. The New York City and Vicinity Carpenters
Labor-Management Corporation is a non-profit corporation. Id. il 6. The Union is a labor
organization that represents employees working in an industry affecting commerce as defined by
Section 501 of the LMRA. Ia’. ii 7. Galway is an “employer” in an industry affecting commerce
and maintained this status at all times relevant to this lawsuit. Ia'. il 8.

On approximately March 26, 2007, Galway entered into an agreement with the United
Brotherhood of Carpenters and Joiners of America (the “International Agreement”). Ia'. il 9. The
International Agreement required that Galway pay “annuity, pension and/or health and welfare
contributions for an employee’s work in each locality . . . to such funds and in such amounts as
are identified in the applicable collective bargaining agreement . . . .” The local collective
bargaining agreement (“CBA”) applied to work performed by Galway during all relevant times.
Ia'. il l(). 'l`he CBA required Galway to pay contributions to the Funds for all work performed
within the trade and geographical jurisdiction of the Unio.n, id. ii l l; to furnish books and payroll
records at the Funds" request for purposes of conducting an audit, id. il 12_; and to abide by the
policies, rules, and regulations adopted by the Funds, icz’. il 13. T he CBA also provided that “any
dispute relating to this Ag.reement may be prosecuted in accordance with the
grievance/arbitration procedure of the member’s home area local union l\/laster Labor

Agreement, or the work area local union l\/Iaster Labor Agreement, and the Company agrees to

 

1 The following undisputed facts are derived from the Petition and the exhibits attached thereto.

be bound by those procedures."` Icl’. il 15. 'l`he l\/laster Labor Agreement is the CBA. ld. As a
participating employer with the Funds, Galway was also bound through the CBA to the terms of
a Revised Statement of Policy for Collection of Employer Contributions (the “Collection
Policy”). I`d. il l4. In the event of legal action, the CBA and the Collective Policy provide that
the employer shall pay to the Funds all unpaid contributions due, interest on such unpaid
contributions at the prime rate of Citibank plus 2%, liquidated damages in the amount of 20% of
the unpaid contributions, and reasonable attorneys’ fees and costs Id. il 18.

B. The Arbitration Award

A dispute arose as to whether Galway had made contributions owed to the Funds
covering work performed by its employees over various time periods between June 25, 2014,
through December 3 l, 2017. Icz’. ii l9. Petitioners initiated arbitration proceedings before
arbitrator Roger E. l\/la.her, who sent notice of the scheduled hearing to Galway by email and
mail. ld. il 20. Despite being notified of the arbitration, Galway did not appear. Award at l-Z.

Petitioners presented evidence of an audit of Galway’s books and records, which showed
delinquencies for the period from January l, 2016, through February 28, 2016. Id. at 2. On
November 8, 2018, arbitrator l\/laher issued the Award, finding that, “[b]ased on the substantial
and credible evidence presented,” Galway owed the Funds delinquent contributions Icl. l\/l,aher
directed Galway to pay to the Funds a total of $7,895.72, comprising delinquent contributions,

interest, liquidated damages, late payment interest, and fees. ]d. at 3.

C. This Action

On January 10, 2019, after Galway failed to comply with petitioners’ demand for the
Award amount, see Dkt. l, petitioners filed this action seeking to confirm the Award. To date,
Galway has not opposed the Petition or otherwise appeared in this case.

II. Discussion

A. Applicable Legal Standards

“Arbitration awards are not self-enforcing”; “they must be given force and effect by
being converted to judicial orders by courts.” Power Parl'ners MasTec, LLC v. Premier Power
Renewable Energy, Inc., No. 14 Civ. 8420 (WHP), 2015 WL 774714, at *1 (S.D.N.Y. Feb. 20,
2015) (quoting D.H. Blal`r & C0. v. Gotldiener, 462 F.3d 95, 104 (2d Cir. 2006)) (internal
quotation mark omitted). The FAA provides a “‘streamlined’ process for a party seeking ‘a
judicial decree confirming an award.”’ Salzman v. KCD Fin., Inc., No. ll Civ. 5865 (DLC),
2011 WL 6778499, at *2 (S.D.N.Y. Dec. 21, 2011) (quoting Hall St. Assocs. L.L.C. v. Mattel,
Inc., 552 U.S. 576, 582 (2008)).

“Normally, confirmation of an arbitration award is a summary proceeding that merely
makes what is already a final arbitration award a judgment of the court, and the court must grant
the award unless the award is vacated, modified, or corrected.” D.H. Blair, 462 F.3d at 110
(citations and internal quotation marks omitted). In this Circuit, “[t]he showing required to avoid
summary confirmation of an arbitration award is high.” Willemijn Houdstermaatschappij, BVv.
Standara’ Microsystems Corp., 103 F.3d 9, 12 (2d Cir. 1997) (quoting Ol‘lley v. Schwartzberg,
819 F.2d 373, 376 (2d Cir. 1987)); see also Duferco 1th ’l Sl'eel Trading v. T. Klaveness Shipping
A/S, 333 F.3d 383, 388 (2d Cir. 2003) (“It is well established that courts must grant an

[arbitrator’s] decision great deference.”).

Review of an arbitral award by a district court “is ‘severely limited’ so as not unduly to
frustrate the goals of arbitration, namely to settle disputes efficiently and avoid long and
expensive litigation.” Salzman, 2011 WL 6778499, at *2 (quoting Willemijn, 103 F.3d at 12).
lndeed, “an arbitration award should be enforced, despite a court’s disagreement with it on the
merits, if there is ‘a barely colorable justification for the outcome reached.”’ Lcma’y Michaels
Really Corp. v. Loca132B-32.], Serv. Emps. Int’l Union, AFL-CIO, 954 F.2d 794, 797 (2d Cir.
1992) (quoting Ana’ros Compania Maril'ima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir.
1978)).

A motion to confirm an arbitration award against a party that has failed to appear in the
action is evaluated under the legal standards applicable to a motion for summary judgment. See
D.H. Blair, 462 F.3d at 109-10. To prevail on such a motion, the movant must “show[] that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a). In making this determination, the Court must view all
facts “in the light most favorable” to the non-moving party. Tolan v. Cotl‘on, 134 S. Ct. 1861,
1866 (2014) (citations omitted). In determining whether there are genuine issues of material
fact, the Court is “required to resolve all ambiguities and draw all permissible factual inferences
in favor of the party against whom summary judgment is sought.” Johnson v. Killz'an, 680 F.3d
234, 236 (2d Cir. 2012) (quoting Terry v. Ashcrofl, 336 F.3d 128, 137 (2d Cir. 2003) (internal
quotation mark omitted)).

“Even when a motion for summary judgment is unopposed, the district court is not
relieved of its duty to decide whether the movant is entitled to judgment as a matter of law.” Vt.

Teddy Bear C0. v. 1-800 Beargram C0., 373 F.3d 241, 242 (2d Cir. 2004); see also Amaker v.

Foley, 274 F.3d 677, 681 (2d Cir. 2001). In reviewing an unopposed motion for confirmation of

an arbitration award, a court:

may not grant the motion without first examining the moving party’s submission

to determine if it has met its burden of demonstrating that no material issue of fact

remains for trial. If the evidence submitted in support of the summary judgment

motion does not meet the movant’s burden of production, then summary judgment

must be denied even if no opposing evidentiary matter is presented
D.H. Blair, 462 F.3d at 110 (emphasis in original) (quoting Vl'. Tea'a’y Bear Co., 373 F.3d at 244).
Where “[t]here is no indication that the arbitration decision was made arbitrarily, exceeded the
arbitrator’s jurisdiction, or otherwise was contrary to law [. . .] a court must grant an order to
confirm an arbitration award upon the timely application of a party.” Herrenknecht Corp. v. Best
Ra'. Boring, No. 06 Civ. 5106 (JFK), 2007 WL 1149122, at *2 (S.D.N.Y. Apr. 16, 2007) (citing 9
U.S.C. § 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)).

B. Confirmation of the Arbitral Award

On the basis of the Award, and on the very limited review that is appropriate, the Court
finds that summary judgment is warranted, as petitioners have shown there is no material issue of
fact in dispute. The arbitrator acted within the scope of the authority granted him by the parties,
and found “substantial and credible evidence” that Galway was required to make certain
payments to the Funds, and that it failed to do so, as revealed by evidence submitted by
petitioners at the arbitration hearing. Award at 2-3. From this, the Court concludes that there is
at least a “barely colorable justification for the outcome reached,” and by all indications a more

than colorable one. Lana’y Michaels Really Corp., 954 F.2d at 797. Accordingly, the Court

confirms the Award in favor of petitioners, for a total amount of $7,895.72.

C. Attorneys’ Fees Associated With this Action

lndependent of the fee component of arbitrator Maher’s Award, petitioners also request
fees and costs incurred in bringing the instant Petition. Pet. 11 27. Petitioners have included
contemporaneous time sheets in support of their Petition. See ia’., Ex. l. Absent statutory
authority, however, the Court ordinarily may not grant an application for attorneys’ fees. Trs. of
N.Y.C. Dist. Coancil ofCarpenters Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 005 (JMF),
2012 WL 3744802, at *4 (S.D.N.Y. Aug. 29, 2012) (parties not necessarily entitled to fees and
costs associated with bringing petition to confirm arbitration award for recovery of delinquent
contributions) (citingAbona'olo v. .]erry WWHS Co., Inc., 829 F. Supp. 2d 120, 130 (E.D.N.Y.
2011)); Launa’ry, Dry C leaning Workers & Alliea’ Ina'as. Health Fund v. Slainless Parlners, Inc.,
No. 07 Civ. 3542 (CPS), 2007 WL 3232260, at *3 (E.D.N.Y. Oct. 31, 2007) (denying request for
attorney’s fees where petitioners failed to submit any time records). Section 301 of the Ll\/IRA
does not provide such authority.

ln the absence of such authority, the Court may nonetheless award attorneys’ fees under
its inherent equitable powers when opposing counsel acts in bad faith. See Trs. ofN. Y.C. Dist.
Council of Carpenl‘ers Pension Fana’, 2012 WL 3744802, at *4. Petitioners, however, have not
provided evidence upon which the Court could find bad faith here. Accordingly, the Court does
not award fees and costs associated with bringing the Petition.

D. Post-Judgment Interest

Petitioners also seek post-judgment interest. Pet. 11 23. Such interest “shall be allowed
on any money judgment in a civil case recovered in a district court . . . at a rate equal to the
weekly average l~year constant maturity Treasury yield, as published by the Board of Governors

of the Federal Reserve System, for the calendar week preceding the date of the judgment.” 28

U.S.C. § 1961(a). Awards of post-judgment interest under § 1961 are mandatory. See Cappiello
v. ICD Publ’ns, Inc., 720 F.3d 109, 113 (2d Cir. 2013) (collecting cases). An order confirming
an arbitration award is to be “docketed as if it was rendered in an action,” and “have the same
force and effect, in all respects, as, and be subject to all the provisions of law relating to, a
judgment in an action; and it may be enforced as if it had been rendered in an action in the court
in which it is entered.” 9 U.S.C. § 13. Accordingly, § 1961 applies to actions to confirm
arbitration. See, e.g., Westinghoase Crea’it Corp, v. D’Urso, 371 F.3d 96, 100-01 (2d Cir. 2004)
(awarding post-judgment interest in an arbitration case). The Court therefore also awards interest
to accrue from the date judgment is entered until payment is made.
CONCLUSION

For the reasons stated above, the Court confirms the Award in favor of petitioners and
issues judgment in the amount of $7,895.72 plus post-judgment interest pursuant to 28 U.S.C.
§ 1961(a).

The Court respectfully requests that the Clerk of Court close this case.

ar n cas

Paul A. Engelmayer
United States District Judge

SO ORDERED.

Dated: April 10, 2019
New York, New York

